Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Michelle Murray on 05/24/2022.
The application has been amended as follows:  	Regarding claims 8, 9, 12, 13, 14, and 21 the claims are amended so the claims would read as follows.8.	A control circuit for a switching converter, the control circuit comprising:
a first circuit configured to produce a first current proportional to an input voltage of the switching converter;
a second circuit configured to produce a second current proportional to an output voltage of the switching converter;
a third circuit coupled to the first circuit and to the second circuit, wherein the third circuit comprises:
a ripple injection charge capacitor; and
a charge control circuit coupled to the ripple injection charge capacitor, wherein the charge control circuit is configured to provide a charge current to the ripple injection charge capacitor based on the first current and the second current.

9.	The control circuit of claim 8, wherein the first circuit comprises: 
an operational amplifier having an operational amplifier input; and
a voltage divider coupled to the operational amplifier input, the voltage divider configured to receive the input voltage of the switching converter.

12.	The control circuit of claim 11, wherein the second circuit further comprises: 
an RC filter coupled between an intermediate node of the voltage divider and the first input of the operational amplifier; 
a transistor coupled to the output of the operational amplifier; and
a resistor coupled between the output of the operational amplifier and a ground terminal, wherein the output of the operational amplifier is coupled to the second input of the operational amplifier, and wherein the output of the second circuit is a current proportional to the output voltage of the switching converter. 

13.	The control circuit of claim 8, wherein the charge control circuit comprises: 
a current source configured to produce a reference current; and
a multiplier circuit coupled to the current source, wherein the multiplier circuit is configured to provide a charge current for the ripple injection charge capacitor by multiplying the reference current by a function based on the input voltage and the output voltage of the switching converter.

14.	The control circuit of claim 13, wherein the multiplier circuit is configured to provide the charge current as ICHG = IREF*VIN/( VIN – VOUT), where IREF is the reference current, VIN is the input voltage of the switching converter, and VOUT is the output voltage of the switching converter.
21.	A control circuit for a switching converter, the control circuit comprising:
	a ripple injection charge capacitor; and 	a charge control circuit coupled to the ripple injection charge capacitor, wherein the charge control circuit comprises: 
		a multiplier circuit configured to provide a charge current based on a reference current, an input voltage of the switching converter, and an output voltage of the switching converter; and
		a current mirror coupled to the ripple injection charge capacitor and to the multiplier circuit, the current mirror configured to mirror the charge current to the ripple injection charge capacitor.

Reasons For Allowance
Claims 1-19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the ripple injection circuit comprising: a first circuit configured to produce a first current based on a voltage at the third terminal; a second circuit configured to produce a second current based on a voltage at the fourth terminal; and a third circuit configured to produce a ripple injection voltage at the comparator input based on the first current and the second current.”.	Regarding claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first circuit configured to produce a first current proportional to an input voltage of the switching converter; a second circuit configured to produce a second current proportional to an output voltage of the switching converter; a third circuit coupled to the first circuit and to the second circuit, wherein the third circuit comprises: a ripple injection charge capacitor; and	a charge control circuit coupled to the ripple injection charge capacitor, wherein the charge control circuit is configured to provide a charge current to the ripple injection charge capacitor based on the first current and the second current.”.	Regarding claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the ripple injection circuit comprising: a first circuit configured to produce a first current proportional to an input voltage; a second circuit configured to produce a second current proportional to an output voltage; and a third circuit coupled to the first circuit, the second circuit, and the comparator input, the third circuit configured to provide a ripple injection voltage to the comparator input based on the first current and the second current.”.	Regarding claim 21, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the control circuit comprising: a ripple injection charge capacitor; and a charge control circuit coupled to the ripple injection charge capacitor, wherein the charge control circuit comprises: 	a multiplier circuit configured to provide a charge current based on a reference current, an input voltage of the switching converter, and an output voltage of the switching converter; and a current mirror coupled to the ripple injection charge capacitor and to the multiplier circuit, the current mirror configured to mirror the charge current to the ripple injection charge capacitor.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838